Case 1:17-cr-20865-RAR Document 18 Entered on FLSD Docket 07/12/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 17-20865-CR-RUIZ


  UNITED STATES OF AMERICA,

                        Plaintiff,

  vs.

  NADER MOHAMAD FARHAT,

                    Defendant.
  ________________________________/

                                NOTICE OF ASSIGNMENT

        The above captioned case has been assigned to the Assistant Federal Public

  Defender specified below.      Please send all notices and inquiries to this attorney at

  the address listed.

                                            Respectfully submitted,

                                            MICHAEL CARUSO
                                            FEDERAL PUBLIC DEFENDER

                                     By:    s/ Daryl E. Wilcox
                                            Daryl E. Wilcox
                                            Assistant Federal Public Defender
                                            Florida Bar No. 838845
                                            One East Broward Boulevard, Suite 1100
                                            Fort Lauderdale, FL 33301-1842
                                            Tel: (954) 356-7436
                                            Fax: (954) 356-7556
                                            E-Mail: Daryl Wilcox@fd.org




                                              1
Case 1:17-cr-20865-RAR Document 18 Entered on FLSD Docket 07/12/2019 Page 2 of 2



                            CERTIFICATE OF SERVICE

        I HEREBY certify that on July 12, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record via transmission of Notices

  of Electronic Filing generated by CM/ECF or in some other authorized manner for

  those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.

                                         By:    s/ Daryl E. Wilcox
                                                   Daryl E. Wilcox




                                            2
